DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) Please show the scattering particles in CCF-B.
(b) GDC in Figure 2 is not in the specification.  See the Specification objections section for a suggested location to identify GDC.
(c) In Figure 8G, the reference line for CS-PN should be pointing to the part of PN that overlaps BK13, the bridge bank.  Compare with Figure 8H.

    PNG
    media_image1.png
    383
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    502
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 3, line 8: Change “lights” to “light”.  
Page 4, line 1: Change “comprising” to “comprises”.
Page 9, line 1: After “gate driving circuit”, add “(GDC)”.
Page 14, line 23: Change “that transmits” to “that is transmitted”.
Page 14, line 24: Change “that transmits” to “that is transmitted”.
Page 16, line 7: Change “Cds” to “CdS”.
Page 18, line 25: Please replace “XXXµm” with the numbers, if available, from the foreign priority document.
Page 19, line 1: See previous remark.
Page 19, line 19: Change “Pn” to “PN”.
Page 20, line 6:  In two places, please replace “XXXµm” with the numbers, if available, from the foreign priority document.
Page 20, lines 21-22: Should these be referring to third bank BK3, fourth bank BK4, and non-bridge bank BK-N, instead of first bank BK1, second bank BK2, and bridge bank BK-C? 
Appropriate correction is required.
The abstract of the disclosure is objected to because of the following:
Line 9:  Delete “whose” and add “of which” after “portion”.
Line 10L After “bridge bank”, add “forming a column spacer”.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 4: For clarity, should “the upper display” be on line 5?  Consider changing “the upper display substrate comprising” in lines 4-5 to “wherein the upper display substrate comprises”. 
Claim 1, line 5: Change the semicolon to a colon.
Claims 2-15 are objected to for depending from objected-to base claim 1.
Claim 6, line 1: Change “transmits” to “is capable of transmitting” or other suitable language.
Claim 6, line 2: Change “converts” to “is capable of converting” or other suitable language.
Claim 10, line 5: Change “transmits” to “is capable of transmitting” or other suitable language.
Claim 10, line 6: Change “transmitting” to “transmitted”.
Claim 10, line 7: Change “transmits” to “is capable of transmitting” or other suitable language.
Claim 10, line 8: Change “lights” to “light”.
Claim 11: Change the semicolon to a colon.
Claim 12, line 5: Change “a height” to “a respective height of each”.
Claim 14, line 1: Change “emits” to “is capable of emitting”.
Claim 16, line 4: Change “comprising” to “comprises”.  
Claims 17-20 are objected to for depending from objected-to base claim 16.
Claim 17, line 1: Change “The display panel” to “The method”.
Claim 18, line 1: Change “The display panel” to “The method”.
Claim 19, line 1: Change “The display panel” to “The method”.
Claim 20, line 1: Change “The display panel” to “The method”.
Claim 20, line 2: Change “emits” to “is capable of emitting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 refers to first and second banks overlapping the light blocking area, and then recites a bridge bank which is disposed on the base substrate between the first and second banks.  As claimed, the first and second banks can be anywhere on the light blocking area, but the bridge bank can be anywhere on the base substrate—including not on the light blocking area and including on a pixel area—as long as the bridge bank is between the first and second banks.  However, the disclosure indicates that the bridge bank is between the first and second banks on the light blocking area.  An interpretation of the term “bridge” does not help clarify the term because the bridge bank, with the organic material pattern, bridges the gap between the first and second banks.  Because claim 1 is unclear about the location of the bridge bank, claim 1 is rejected as indefinite.
Claims 2-15 are rejected for depending from rejected base claim 1.
Regarding claim 6, which depends from claim 4, which depends from claim 1:  This claim is directed to a display panel (a product), but the claim language in claim 6 is directed to a method of use (a process), that is, the light control portion transmitting source light or converting a wavelength of the source light.  The claim language is directed to a different category of invention, a method of use, instead of a product claim as stated in the preamble, claim 6 is rejected as indefinite.
Regarding claim 9, which depends from claim 1: Claim 9 requires the organic material pattern to comprise at least one of a light blocking material and a resin.  This language could be interpreted as one of each, or one or the other.  Because the claim language is unclear, claim 9 is rejected as indefinite.
Regarding claim 10, which depends from claim 1: This claim is directed to a display panel (a product), but the claim language in claim 10 is directed to a method of use (a process), that is, the light control portion transmitting source light.  The claim language is directed to a different category of invention, a method of use, instead of a product claim as stated in the preamble, claim 10 is rejected as indefinite.
Regarding claim 11, which depends from claim 1: This claim defines a third bank, a fourth bank, and a non-bridge bank and requires them to be disposed on the base substrate.  However, the location on the base substrate is not identified.  Banks are disclosed in the specification as being located on the light-blocking area.  Because the claim does not disclose the location of the banks, the claim is confusing as to the banks’ location.  For these reasons, claim 11 is rejected as indefinite.
Regarding claim 12, which depends from claim 1: This claim defines a third bank and a fourth bank and requires them to be disposed on the base substrate.  However, the location on the base substrate is not identified.  Banks are disclosed in the specification as being located on the light-blocking area.  Because the claim does not disclose the location of the banks, the claim is confusing as to the banks’ location.  For these reasons, claim 12 is rejected as indefinite.
Regarding claim 14, which depends from claim 1: This claim is directed to a display panel (a product), but the claim language in claim 14 is directed to a method of use (a process), that is, the light emitting element emitting blue light.  The claim language is directed to a different category of invention, a method of use, instead of a product claim as stated in the preamble, claim 14 is rejected as indefinite.
Regarding claim 17, which depends from claim 16: Claim 16 is directed to a method, but the preamble is directed to the product, a display panel.  Because the claim is using a different preamble, directed to a different category of invention, than the claim from which it depends, claim 17 is rejected as indefinite.
Regarding claim 18, which depends from claim 16: Claim 18 is rejected on two bases.  First, claim 16 is directed to a method, but the preamble is directed to the product, a display panel.  Because the claim is using a different preamble, directed to a different category of invention, than the claim from which it depends, claim 18 is rejected as indefinite.  Second, the claim requires the organic composition to comprise at least one of a light blocking material and a resin.  This language could be interpreted as one of each, or one or the other.  Because the claim language is unclear, claim 18 is rejected as indefinite.
Regarding claim 19, which depends from claim 16:  Claim 16 is directed to a method, but the preamble is directed to the product, a display panel.  Because the claim is using a different preamble, directed to a different category of invention, than the claim from which it depends, claim 19 is rejected as indefinite.
Regarding claim 20, which depends from claim 16:  Claim 16 is directed to a method, but the preamble is directed to the product, a display panel.  Because the claim is using a different preamble, directed to a different category of invention, than the claim from which it depends, claim 20 is rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, which depends from claim 1: Claim 1 requires at least a portion of the organic material pattern to be disposed on the bridge bank.  Claim 3 requires the at least a portion of the organic material pattern disposed on the bridge bank to overlap the bridge bank.  From the language—overlap vs. disposed on—it is unclear how claim 3 further narrows claim 1.  For these reasons, claim 3 is rejected under Section 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if the Section 112 rejections and claim objections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Zhang, Chinese Pat. Pub. No. CN 209606742U, Figures 1-3.
Zhang, Figures 1-3:


    PNG
    media_image3.png
    673
    1094
    media_image3.png
    Greyscale

Zhang disclose a display panel comprising: an upper display substrate comprising a first pixel area, a second pixel area, a third 5pixel area (at color resists (31)), and a light blocking area (2) surrounding the first, second, and third pixel areas; and a lower display substrate comprising a light emitting element (7, 8, and liquid crystal layer), the upper display substrate comprising; a base substrate (1); a first elevated portion of color filter (left 31) overlapping the light blocking area (2) and disposed on the base substrate (1); 10a second elevated portion of color filter (right 31) overlapping the light blocking area (2) and disposed on the base substrate (1); a bridge bank (4) disposed on the base substrate (1) between the first and second overlapping portions of the color filters (31); and a spacer (5) of unknown material, at least a portion of the spacer (5) being disposed on the bridge bank (4).  Prior art would show that the spacer could be made of an organic material, but the question was whether the first and second overlapping portions of color filters (31) could be “banks” within the broadest reasonable interpretation of that term.  Ultimately, the Office concluded that a bank is an element that is positioned to define or to retain another material or layer.  The overlapping portions of color filters (31) did not meet that definition because the overlapping portions were a part of the layer that would be defined or retained. 
As for claim 16, the closest prior art is Shibata, U.S. Pat. Pub. No. 2014/0368766, Figure 7.
Shibata, Figure 7:
    PNG
    media_image4.png
    289
    449
    media_image4.png
    Greyscale

Shibata discloses a method of manufacturing a display panel, comprising: 5preparing an upper display substrate (300); and preparing a lower display substrate (200); wherein the preparing the upper display substrate (300) comprising: preparing a base substrate (3); forming a color filter layer (11) on the base substrate (3); 10forming a plurality of banks (9) between color filters and black matrix on the color filter layer (11); forming a light control portion (4) in an area corresponds to a pixel area disposed between adjacent banks (9); and providing an adhesive (9c) on a bank (9) disposed in a non-pixel area.  While Shibata is silent as to whether the adhesive (9c) is an organic composition, spacers are often made with materials that are also used as adhesives and that are organic compounds.  However, Shibata does not disclose that the bank (9) itself is on the color filter layer (11).  Instead, Shibata discloses that the bank (9) is on the base substrate (3) and is positioned there are a part of light extraction.  Moving the bank so that the bank was positioned on the color filter layer (11) would detract from the light extraction of the device.
The Office notes Nakamura, Japanese Pat. Pub. No. JP2010-287421, cited by EPO in its office action.  
Shibata, Figure 1:

    PNG
    media_image5.png
    369
    537
    media_image5.png
    Greyscale

The Officer considered applying this reference in this case, but ultimately decided against it because the layer (30) is not an organic material pattern within the broadest reasonable interpretation under U.S. patent law (layer (30) has no pattern), and because the bridge bank (21) identified by EPO does not provide the function of a bridge between the first and second banks under U.S. patent law interpretation of the claim language.  The bridge bank between the first and second banks has a function of bridging the gap between the first and second banks in the light blocking area, and being the base of a column spacer once the organic material pattern has been disposed on the bridge bank.  For these reasons, Nakamura was not applied.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a first bank overlapping the light blocking area and disposed on the base substrate; 10a second bank overlapping the light blocking area and disposed on the base substrate; a bridge bank disposed on the base substrate between [and adjacent to] the first bank and the second bank [in the light blocking area]; and an organic material pattern, at least a portion of the organic material pattern being disposed on the bridge bank”, in combination with the remaining limitations of the claim.
With regard to claims 2-15: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “providing an organic composition on a bank disposed in a non-pixel area” in combination with the remaining limitations of the claim.
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897